Exhibit 10.2

 



TRANSITION AGREEMENT

    

 This Transition Agreement (this “Agreement”) is made and entered into this 5th
day of September, 2014 (the “Effective Date”) by and between NTN Buzztime, Inc.,
a Delaware corporation (the “Company”) and Kendra S. Berger (“Ms. Berger”).

 

RECITALS

 

   WHEREAS, Ms. Berger has served as Chief Financial Officer of the Company;

     

WHEREAS, Ms. Berger will be transitioning from the Company; and

 

      WHEREAS, the Company desires to secure Ms. Berger’s continued service
until December 31, 2014 to allow for the timely completion of her current
assignments and to allow for an appropriate transition of duties.

          

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows.

 

1. Continued Services. Ms. Berger agrees to provide transition services from the
Effective Date until December 31, 2014, or such later date as is mutually agreed
upon in writing by the Company and Ms. Berger. For her services during September
2014, the Company will pay Ms. Berger $20,000. For her services during October,
November and December 2014, the Company will pay Ms. Berger $15,000 per month.
The foregoing payments will be made in accordance with the Company’s regular
payroll practices in effect from time to time, but not less frequently than in
monthly installments.

 

Additionally, provided that Ms. Berger elects continued insurance coverage
pursuant to COBRA in a timely manner, the Company will reimburse Ms. Berger for
a period of four months an amount equal to the difference between the amount of
the COBRA premiums actually paid by Ms. Berger each such month and the amount of
the most recent premium paid by her immediately prior to the date her employment
terminated for health insurance benefits that we offered.

 

2. Confidentiality and Work for Hire. Ms. Berger acknowledges and reaffirms all
of her obligations as set forth in the Confidentiality and Work for Hire
Agreement executed on September 5, 2014 that are intended to continue to survive
the termination of her employment with the Company, and agrees that such
continuing obligations will survive after execution of this Agreement.

          

3. Release of Claims and General Release. In consideration of the benefits
provided for in this Agreement, which Ms. Berger acknowledges she would not
otherwise be entitled to receive, Ms. Berger hereby releases the Company, as
well as its affiliates, parents, subsidiaries, successors and assigns, and each
of their officers, directors, employees, agents and insurers (hereafter
collectively, the "Released Parties"), from any and all legal claims and causes
of action whether accrued or unaccrued, whether known or unknown, whether
statutory, common law, or otherwise (“Claims”), arising at any time, up to and
including, the Effective Date, that Ms. Berger may have against any of the
Released Parties, including, without limitation, all claims arising from or
relating to her employment with the Company, the terms and conditions of such
employment, her separation of employment and the manner thereof, or any
restrictions, express or implied, on the right of the Company to terminate her
employment, and any actions contemplated or authorized by this Agreement. Such
released claims shall include, without limitation, and only by way of example,
all claims of discrimination based upon any protected characteristic (e.g. age,
race, sex, national origin, religion, disability, and veteran’s status),
including, without limitation, all claims arising under federal or state law,
and all claims arising under the California Labor Code, to the extent that the
release of such claims is permissible by law. Ms. Berger further understands
that nothing in this Agreement affects her right to indemnification pursuant to
California Labor Code section 2802, or her right to file a claim or charge with
a governmental agency as may be permitted by law.

 

Ms. Berger acknowledges and agrees: (a) that the foregoing release-of-claims
provision applies not only to claims covered by this provision that are
presently known, suspected, or disclosed to Ms. Berger, but also to claims
covered by the provision that are presently unknown, unsuspected, or undisclosed
to Ms. Berger; and (b) that she is aware of the provisions of Section 1542 of
the California Civil Code ("Code") regarding the effect of this Agreement on the
release of unknown, unsuspected, and undisclosed claims, and freely,
voluntarily, and knowingly waive Section 1542 of the Code. Section 1542 of the
Code provides:

1

 

 

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Notwithstanding anything to the contrary herein, this release of claims
excludes, and Ms. Berger does not waive, release or discharge, (i) any right to
file an administrative charge or complaint with the Equal Employment Opportunity
Commission or other administrative agency, although Ms. Berger waives any right
to monetary relief related to such a charge or administrative complaint; (ii)
claims which cannot be waived by law, such as claims for unemployment benefit
rights and workers' compensation (iii) indemnification rights Ms. Berger has
against the Company; and (iv) any rights to vested benefits, such as pension or
retirement benefits.

 

(b) Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to the Ms. Berger in this Agreement, Ms. Berger hereby
irrevocably and unconditionally fully and forever waive, release and discharge
the Released Parties from any and all Claims, whether known or unknown, from the
beginning of time to the date of Ms. Berger's execution of this Agreement
arising under the Age Discrimination in Employment Act (ADEA), as amended, and
its implementing regulations. By signing this Agreement, Ms. Berger hereby
acknowledges and confirms that: (i) Ms. Berger has read this Agreement in its
entirety and understands all of its terms; (ii) Ms. Berger has been advised of
and has availed herself of her right to consult with her attorney prior to
executing this Agreement; (iii) Ms. Berger knowingly, freely and voluntarily
assents to all of the terms and conditions set out in this Agreement including,
without limitation, the waiver, release and covenants contained herein; (iv) Ms.
Berger is executing this Agreement, including the waiver and release, in
exchange for good and valuable consideration in addition to anything of value to
which she is otherwise entitled; (v) Ms. Berger was given at least 21 days to
consider the terms of this Agreement and consult with an attorney of her choice,
although she may sign it sooner if desired; (vi) Ms. Berger understands that she
has seven days from the date she signs this Agreement to revoke the release in
this paragraph by delivering notice of revocation to the Chief Executive Officer
of the Company by e-mail or overnight delivery before the end of such seven-day
period; and (vii) Ms. Berger understands that the release contained in this
paragraph does not apply to rights and claims that may arise after the date on
which the Ms. Berger signs this Agreement.

 

4. Assignment. This Agreement is personal in its nature and neither of the
parties hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder; provided, however, that in the
event of a merger, consolidation, or transfer or sale of all or substantially
all of the assets of the Company with or to any other individual(s) or entity,
this Agreement shall, subject to the provisions hereof, be binding upon and
inure to the benefit of such successor and such successor shall discharge and
perform all the promises, covenants, duties, and obligations of the Company
hereunder.

 

5. Number and Gender. Where the context requires, the singular shall include the
plural, the plural shall include the singular, and any gender shall include all
other genders.

 

6. Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

 

7. Governing Law. This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary.

 

8. Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

2

 

 

9. Entire Agreement. This Agreement embodies the entire agreement of the parties
hereto respecting the matters within its scope. This Agreement supersedes all
prior and contemporaneous agreements of the parties hereto that directly or
indirectly bears upon the subject matter hereof. Any prior negotiations,
correspondence, agreements, proposals or understandings relating to the subject
matter hereof shall be deemed to have been merged into this Agreement, and to
the extent inconsistent herewith, such negotiations, correspondence, agreements,
proposals, or understandings shall be deemed to be of no force or effect. There
are no representations, warranties, or agreements, whether express or implied,
or oral or written, with respect to the subject matter hereof, except as
expressly set forth herein.

 

10. Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a written agreement expressly referring to this
Agreement, which agreement is executed by both of the parties hereto.

 

11. Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

12. Acknowledgment of Full Understanding. MS. BERGER ACKNOWLEDGES AND AGREES
THAT SHE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT,
AND THAT SHE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN
ATTORNEY OF HER CHOICE BEFORE SIGNING THIS AGREEMENT. MS. BERGER FURTHER
ACKNOWLEDGES THAT HER SIGNATURE BELOW IS AN AGREEMENT TO RELEASE THE RELEASED
PARTIES FROM ANY AND ALL CLAIMS EXCEPT AS SET FORTH HEREIN.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first written above.

 

Kendra S. Berger

 

/s/ Kendra Berger

 

Date: September 5, 2014

 

NTN Buzztime, Inc.

 

By /s/ Jeff Berg

 

Title CEO

 

   

 

 



3

